March 12, 1993        [NOT FOR PUBLICATION]
                      [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
No. 92-2284

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                    VICENTE JOAQUIN GONZALEZ,

                      Defendant, Appellant.

                                             

No. 92-2285

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      HECTOR BERRIOS COLON,

                      Defendant, Appellant.

                                             

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]
                                                        

                                             

                              Before

            Torruella, Selya and Cyr, Circuit Judges.
                                                    

                                             

     J. C. Codias for appellants.
                 
     Jose  A. Quiles  Espinosa, Senior  Litigation  Counsel, with
                              
whom  Daniel F.  Lopez-Romo, United  States Attorney,  and Warren
                                                                 
Vazquez,  Assistant United  States Attorney,  were on  brief, for
       
appellee.

                                             

                                             

          Per  Curiam.    Vicente  Joaquin  Gonzalez  and  Hector
          Per  Curiam.
                     

Berrios Colon  appeal their convictions on  charges of conspiracy

to  import a  controlled  substance into  the  United States  and

possessing  a controlled  substance  aboard a  vessel within  the

customs  waters of the  United States, with  intent to distribute

the contraband.  They argue primarily that the evidence presented

to the jury was too flimsy to support the guilty  verdicts.  They

argue  secondarily  that  the  trial  judge  improperly  excluded

certain evidence and, moreover, exhibited a bias against them.

          We  start with  bedrock.  "The  standard of  review for

sufficiency challenges  is whether  the total evidence,  taken in

the light  most amicable to  the prosecution,  together with  all

reasonable  inferences favorable  to it,  would allow  a rational

factfinder  to  conclude  beyond  a  reasonable  doubt  that  the

defendant  was guilty as charged."   United States  v. Maraj, 947
                                                            

F.2d 520, 522-23 (1st Cir. 1991).   We have recently applied this

standard  to  a test  of  evidentiary  sufficiency  in an  appeal

prosecuted by appellants' codefendant, Alfredo Nueva.  See United
                                                                 

States v. Nueva, 979 F.2d 880 (1st Cir. 1992).  No useful purpose
               

would be served  by canvassing anew  the full range of  facts set

out therein.  See id. at 881-83.  It suffices at this juncture to
                     

say  that  we found  those facts  more  than adequate  to support

Nueva's conviction  on both charges.  Id. at 883-85.  Most of the
                                         

same evidence applies with equal force to the present appellants.

          We do not propose  to reinvent the wheel.   Instead, we

                                3

add only a few brief comments regarding the events at  issue.  On

the  main question   evidentiary sufficiency   the jury was faced

with conflicting  accounts of what  transpired off  the coast  of

Puerto  Rico on the night of December 5, 1990.  Appellants argued

that  they were  simply in  the wrong  place at  the wrong  time;

during  a pre-purchase test drive of  a speedboat, in the dark of

night,  they  experienced engine  trouble  and  were stranded  in

precisely  the  spot chosen  by drug  dealers  for an  airdrop of

several bales of cocaine worth an enormous amount of money.  

          The prosecution, however, did not believe that the long

arm  of co(ke)incidence stretched quite  so far.   It presented a

wealth of surveillance evidence from which a rational  jury could

conclude  that  a  small  airplane, running  with  no  navigation

lights, signalled  appellants' boat (also running without lights)

and  then  proceeded  by  prearrangement to  drop  several  large

objects  (marked  with chemical  lights)  which  the boat's  crew

hauled from the sea.  When, thereafter, the capture trap began to

close,  the  three men  aboard  the  boat hastily  discarded  the

objects  and  attempted to  evade  apprehension  (although to  no

avail).    When  boarded,  the  boat's  engine  was  still  warm,

indicating recent use and undermining appellants' stranded-at-sea

account.  Several  bales of cocaine,  with chemical lights  still

attached, were found floating in the area where the speedboat had

been.   There were  no other  vessels in  the vicinity (save  for

official watercraft).  

          We  think  that  the  cumulative  evidence  permitted a

                                4

series of logical inferences:  that appellants knowingly set  out

to rendezvous with the aircraft; that, being the only individuals

in the  area, appellants were  the designated  receptors for  the

smuggle; that,  by design, appellants retrieved  the cocaine from

the water; and that appellants, knowing that their newly acquired

cargo  comprised  illegal  contraband,  jettisoned  it  when  law

enforcement personnel  drew near.  No  more was exigible.   As we

recently  wrote, "the  culpability  of  [a] defendant's  presence

hinges upon whether the  circumstances fairly imply participatory

involvement."  United States v. Echeverri, No. 92-1426, slip  op.
                                         

at  5  (1st Cir.  Jan. 5,  1993).   Here, a  rational factfinder,

drawing plausible inferences as  suggested above, could well have

discerned participatory involvement.  See, e.g., United States v.
                                                              

Morales-Cartagena, Nos.  91-2079, 91-2080,  slip op. at  4-6 (1st
                 

Cir.  Feb. 23, 1993); Nueva, 979 F.2d at 883-85; United States v.
                                                              

Lopez,  944 F.2d  33,  40  (1st  Cir.  1991);  United  States  v.
                                                             

Hernandez-Bermudez,  857  F.2d 50,  54  (1st  Cir. 1988);  United
                                                                 

States  v. Flores  Perez, 849 F.2d  l, 3 (1st  Cir. 1988); United
                                                                 

States v. Alvarez, 626 F.2d 208, 210 (1st Cir. 1980).    
                 

          In  sum,  the  appellants  seem to  be,  literally  and

figuratively, in  the same  boat as Nueva.   The jury,  the trial

judge,  and  the Nueva  panel  believed  that  the  evidence  was
                      

sufficient to  convict on  all counts, as  do we.   Although  the

government's case  was largely circumstantial, the  jury, on this

record,  could   certainly  have  chosen  to   believe  that  the

converging  circumstances pointed persuasively  toward a sinister

                                5

truth and  been convinced thereby beyond any  reasonable doubt of

appellants' complicity and guilt.   The law, as we have said, "is

not  so struthious as  to compel a  criminal jury  to ignore that

which is perfectly obvious."  United States v. Ingraham, 832 F.2d
                                                       

229, 240  (1st Cir. 1987), cert.  denied, 486 U.S.   1009 (1988);
                                        

see also  United States v.  Smith, 680  F.2d 255,  260 (1st  Cir.
                                 

1982)  ("Neither  juries  nor  judges  are  required  to  divorce

themselves  of common  sense, but  rather  should apply  to facts

which  they  find  proven   such  reasonable  inferences  as  are

justified  in the  light of  their experience  as to  the natural

inclinations  of human  beings."),  cert. denied,  459 U.S.  1110
                                                

(1983).          

          The other  issues raised  by  appellants deserve  scant

comment.    The  district  court's  exclusion  of  the  so-called

tracklog was  well within its discretion; the record reveals that

appellants never laid  a proper foundation  for the admission  of

this evidence.  Lastly, the claim of judicial bias  amounts to no

more than  shooting from the  lip.  In  any event, the  very same

claim was advanced  to the Nueva panel and soundly  rejected.  We
                                

adopt that panel's assessment.  See Nueva, 979 F.2d at 885.
                                         

          We need go no  further.  Our examination of  the papers

reveals  that   appellants'  counsel   has  been   using  devious

distortions  and  gross  exaggerations as  weapons  of  appellate

advocacy.   They are easily belied  by the record and  do not aid

his clients' cause.  For essentially the same reasons as were set

out  in  the  Nueva  opinion, the  appellants'  convictions  pass
                   

                                6

muster. 

          Affirmed.
                  

                                7